OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2021/0139680.

Information Disclosure Statement
The information disclosure statements (IDS) filed 23 May 2022 and 23 August 2022 have been considered.

Response to Amendment
The Amendment filed 18 August 2022 has been entered. Claims 1-5 and 8-11 have been amended, and claim 14 has been canceled. As such, claims 1-13 and 15-19 remain pending; claims 17-19 have been previously withdrawn from consideration; and claims 1-13, 15, and 16 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action dated 18 April 2022 (hereinafter “Non-Final Office Action”). The aforesaid objections have been withdrawn, however, new claim objections are set forth herein, necessitated by the amendments to the claims.
The amendments to the claims have overcome the rejections of claims 2-4 and 8-11 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action; the cancelation of claim 14 has overcome the rejection thereof under 112(b) previously set forth. The aforesaid 112(b) rejections have been withdrawn. However, it is noted that the grounds of rejection of claims 1 and 5 previously set forth under 112(b) are maintained/further expanded upon herein (in view of the amendments to the claims), and also noted that new grounds of rejection under 112(b) are set forth herein (also necessitated by the amendments to the claims).
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see paragraphs 30, 50, 51, and 72 of the Non-Final Office Action for identification of rejections). The aforesaid 103 rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims and made in view of newly cited prior art.

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities/compliance issues:
It is respectfully noted that claims 1, 2, and 5 include instances where the amendment formatting is not in compliance with MPEP 714 and 37 C.F.R. 1.121(b)(1)(ii); 1.121(c)(2), of which set forth that the use of double brackets represents deletion and is reserved for five or fewer characters
e.g., in claim 1, “is measured by [[a ,]]000”; claim 5, “8[[,]]000 nm” and “[[a 
In order to overcome the issue(s), the amendment formatting set forth in the aforecited MPEP/C.F.R. sections should be followed – e.g., “is measured by [[the]]a Method”
To facilitate expedient and compact prosecution, for examination on the merits, claims 1 and 5 are interpreted in accordance with the exemplary correction set forth above; claim 2 is interpreted as “100,000”; and claim 5 is interpreted as “8,000”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation regarding the Method for Voids Characterization “comprising a Scanning Electron Microscopy (SEM) system that captures an image of a cross-section of the film along a machine direction, the image is then analyzed by a computer” renders the claim indefinite, as the SEM and computer analysis (as claimed) include multiple variables which are not defined by the claim, but which have a direct effect on the scope of the claimed ratio of first to second Void Area Percentages (see MPEP 2173.05(b)(II)). As such, one of ordinary skill in the art would not be reasonably apprised of, nor could readily envisage, the metes and bounds of the scope of the claim. 
For example, the SEM degree of magnification is not specified, nor are any algorithms, variables, nor any other information associated with the computer analysis of the image. The claim also does not specify the ambient/environmental conditions under which the image is captured/film specimen is exposed to, of which also would presumably have an effect on the porosity measurement(s) of the film in the first and second portions. Determination of the claimed ratio is directly dependent on (at least) the degree of magnification, and the type of image analysis and settings utilized therefor (e.g., grayscale, image artifact processing – see [0116-0127] of Applicant’s specification), of which are generally described in the specification as cited, but are not recited in the claim and therefore not part of the claim (see MPEP 2111.01(II) – though understanding the claim language may be aided by explanations in the written description, it is important not to import into a claim limitations that are not part of the claim). 
In order to overcome the issue(s), it is respectfully suggested to amend the claim to include limitations regarding the variables identified above, as supported by the aforecited portions of the specification. See also paragraphs 11 and 12 of the Non-Final Office Action. 
Regarding claim 2, the multiple recitations of “and/or” between limitations, in combination with two instances of narrower ranges recited in the same claim with(in) broader ranges (see MPEP 2173.05(c)(I)), render the claim indefinite, as it is unclear what the limitation(s) actually require(s), thereby leading to confusion over the scope of the claim. Examples/preferences are properly set forth in the specification rather than the claims, as inclusion in the claims leads to confusion over the intended scope of the claim.
For example, claim 2 recites a ratio of first to second Void Area Percentage of at least 1.1, followed by (based on the use of and/or) a ratio which is from 1.05 to 100,000, of which constitutes a narrow range within a broad range, as well as defines a broader/different lower bound for the range, thereby becoming further unclear/indefinite.
The same/similar can be said for the difference between the first and second Absolute Opacity Values of “at least 10%” and (subsequently) “from 5% to 95%”. It is unclear what range limitation is required, and unclear whether the claim is limiting separately or in combination the Void Area Percentage and Absolute Opacity Values. 
In view of the foregoing, for examination on the merits, claim 2 is reasonably interpreted (broadly, in view of the specification) where the broader ranges (i.e., one or both, as specified by and/or) are required (rather than the narrower/preferential ranges). In other words, prior art which reads on the broader ranges (i.e., at least 1.1 and/or at least 10%) is interpreted as reading on claim 2. 
Regarding claim 5, the limitation regarding the SEM and computer image analysis (substantially identical to that recited in claim 1 and discussed above) renders the claim indefinite for the same reasons/rationale set forth above in the rejection of claim 1 (not repeated herein). 
Regarding claim 10, the limitation of “wherein said layer further comprises” (emphasis added), and the lower end of the range recited in claim 10 being 0.01%, followed by the recitation of “an optional ingredient” (emphasis added), renders the claim indefinite, as it is unclear based on the emphasized contradictory language whether the silicone additive, compatibilizer, or combination thereof, is required in the layer. 
For examination on the merits, to facilitate compact/expedient prosecution, claim 8 is interpreted wherein the ingredient is required, and is present in the amount specified (identical to the interpretation in the Non-Final Office Action). To overcome the issues, it is respectfully suggested to strike “optional”, or to amend the claimed range such that the lower bound is 0%, both of which find support in at least the aforesaid (contradictory) language of the claim. That is, “optional” encompasses zero; 0.01 wt.% defines a minimum lower bound requirement. 
Claims 2-13, 15, and 16 are rejected under 112(b) as they are dependent upon claim 1 and therefore include (and do not remedy) all of the indefiniteness issues of claim 1 identified above. 
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dinter et al. (US 4,948,653; “Dinter”) (newly cited).
Rogers (Tony Rogers, “Everything You Need to Know About Polyethylene (PE)”,  Creative Mechanisms Blog, https://www.creativemechanisms.com/blog/polyethylene-pe-for-prototypes-3d-printing-and-cnc, 14 Sept. 2015; “Rogers”) (newly cited; copy provided herewith) is relied upon as evidence for the basis of the rejection.
Before introduction of the disclosure of Dinter, the Examiner finds it appropriate to note the following regarding the claimed thermoplastic film. The thermoplastic film is defined as including one layer that includes (i) 20 wt.% or greater of a thermoplastic material selected from a closed list of thermoplastic polymer species; and (ii) two portions which are adjacent one another, and each of which have Void Area Percentages and Absolute Opacity Values, the aforesaid Void Areas and Absolute Opacities defining ratios of first to second portions, respectively, of at least 1.05 and at least 5%. Simply put, the layer of the film is defined in-part by its composition, and in-part by the opacity (and corresponding void percentage) of particular portions of the film relative to one another – the layer is claimed mainly in terms of measured properties, rather than physical structure. Per the amendments to claim 1, the film is also defined, in-part, by product-by-process limitations, of which are addressed below.
Upon review of Applicant’s specification, it can be said that the disclosed invention is a thermoplastic film comprising a layer of polyethylene having a void initiator (also known in the art as a cavitating/cavitation agent) included therein in a specified weight amount, examples of said initiator being polymethyl methacrylate (PMMA) or calcium carbonate particles; wherein the film is extruded and then stretched (MD, but may also be stretched TD) at a specified ratio (most preferable MD stretch ratio is 1:4 to 1:6) such that the initiator phase-separates and forms cavities or “voids” in the layer around the initiator particle (i.e., the particle then resides in the cavity which it formed; the film is “cavitated” and thus includes voids/cavities). The presence of the voids increases the opacity of the layer.
Thereafter, the layer is contacted utilizing heat and pressure (see claimed heating-and-pressing device and corresponding process parameters) to collapse the voids in a particular region, thereby reducing the opacity (i.e., making the layer transparent/translucent in the collapsed region). The claimed first and second portions can be said to correspond to the non-contacted and contacted portions of the layer, e.g., the opaque and less-opaque (i.e., more transparent/translucent) portions, respectively [0006, 0024, 0053, 0058, 0060, 0067, 0069, 0075-0077, 0081, 0082, 0086, 0090-0093, 0097-0105, 0113]. The difference in the cavitated structure of the first and second portions of the layer is characterized in terms of absolute opacity and void area percentage, measured via defined ISO standard and software analysis of SEM images, respectively [0116-0130].
The amended portion of claim 1 which defines the film treatment in terms of process parameters (i.e., pressure, duration, temperature) and ranges thereof constitutes a product-by-process limitation (see MPEP 2113(I), (II)). The aforecited MPEP sections state that the structure implied by the process steps should be considered when assessing patentability over the prior art, especially where the process steps would be expected to impart distinctive structural characteristics to the final product. In the instant case, the distinctive structure feature(s) resulting from the claimed process steps is that which is detailed above/claimed; specifically, an area of reduced voidage or no voids (or collapsed voids) present (corresponding to low or no opacity) in the layer, adjacent an area of high(er) voidage (relatively high opacity) in the layer, thereby resulting in the claimed void percentage ratio and absolute opacity value difference. It is noted that claim 1 does not explicitly state that the treatment of the film forms the first and second portions. 
Regarding claim 1, in view of the foregoing analysis, Dinter discloses a cavitated, opaque polymeric film (hereinafter “film”) which exhibits compressed and uncompressed areas formed by an embossing treatment comprising compression at an elevated temperature [Abstract; Figs. 1-3; col. 1, ln. 40-60]. The film is biaxially oriented via drawing (i.e., stretching), and comprises (at least) a base layer and a co-extruded heat-sealable layer (thereon); wherein the base layer may be a polyolefin such as, inter alia, polyethylene or polypropylene (see MPEP 2131.02(II)), and includes (typically) 1 to 25 wt.% of a cavitating agent such as, inter alia, calcium carbonate or polymethyl methacrylate (PMMA) particles having an average particle size of 0.03 to 4 µm [col. 4, ln. 1-35, 64-68; col. 5, ln. 1-57]. The base layer may have a thickness of from 10 to 300 µm, and the heat-sealable layer preferably has a thickness of 0.3 to 5 µm and usually does not exceed over 10% of the thickness of the film [col. 5, ln. 58-68]. 
The film (including the cavitation agent in the base layer) is stretched at a ratio of 1:3 to 1:6 in MD and 1:8 to 1:12 in TD (both recognized as common for polyolefin base layers) to obtain the aforesaid orientation, thereby resulting in void formation and consequently an opaque film [col. 4, ln. 19-35; col. 5, ln. 41-57]. Thereafter, the film(s) is placed between opposing press plates (having desired embossing texture/pattern) and compressed at a pressure of 10 to 50 bar (i.e., 1 to 5 N/mm2) in a temperature range which is within or above the melting or glass transition temperature(s) of the heat-sealable polymer (of the heat-sealable layer), but below the melting temperature(s) of the base layer polymer, such as from 130 to 150°C in the case of polypropylene. The embossing treatment may be conducted for a duration of a few seconds to half an hour or longer [col. 3, ln. 5-42]. 
Dinter discloses that in the compressed areas, the cavities are removed as a result of the compaction (i.e., collapsed/compacted), thereby lowering the opacity (and thus increasing the transparency/translucency) in the compressed areas, where the uncompressed areas remain opaque due to their porous (i.e., cavity-containing) structure being preserved [col. 3, ln. 43-68; col. 4, ln. 1-3]. Dinter teaches that the embossed structure helps prevent crack propagation after initial crack formation due to impact/collision/abuse of the film [col. 4, ln. 4-18].
Relative to the total surface area of the film, the ratio (amount) of total uncompressed areas is 70% or less [col. 2, ln. 43-60]. In other words, based on 100% total surface area, the film may include 70% or less uncompressed areas (opaque) and thus 30% or more of the compressed (i.e., embossed) areas (translucent/transparent). Through simple normalization/calculation, it can be said that Dinter implicitly discloses a ratio of uncompressed (opaque) areas to compressed (translucent/transparent) areas of 70:30 (or less), i.e., 2.33 times the amount of uncompressed areas relative to the amount of compressed areas (or less). 
With respect to the limitations of claim 1, in view of the foregoing disclosure of Dinter, it can be said that the total film thickness may range from 10.3 to 305 µm, of which substantially overlaps/encompasses the claimed range of 10 to 150 µm, thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). The base layer polymeric matrix formed from polyethylene reads on the corresponding claimed species (PE), and the weight percentage of 75 to 99 wt.% is within the claimed range of at least 20 wt.% of the layer. The embossing treatment pressure range of 1-5 N/mm2 is within the claimed range; the duration of a few seconds to half an hour (or more) substantially overlaps with and partially encompasses the claimed range of 0.1 to 10 seconds (see MPEP 2144.05(I)), thereby rendering said range prima facie obvious; and the opposing press plates read on the claimed first and second modules.
Given the disclosed exemplary embossing treatment temperature range of 130 to 150°C (associated with polypropylene); given the disclosure of polyethylene as suitable for use in the base layer and the embossing treatment temperature being lower than the melting point temperature of the base layer polymer; and given that one of ordinary skill in the art recognizes that polyethylene typically exhibits a melting temperature range (based on density) of approximately 110 to 130°C, as evidenced by Rogers at [pp. 3 and 4], it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized an embossing temperature lower than the melting point of the polyethylene in the base layer, such as lower than 130°C, or lower than 110°C, thereby overlapping with the claimed temperature range (80-250°C), rendering said range prima facie obvious (see MPEP 2144.05(I)) and/or merely an obvious variant of that which is disclosed implicitly within Dinter. 
In view of the structure of the film of Dinter as set forth above (areas of higher and lower opacity based on embossing), and given that the disclosed embossing treatment parameters (pressure, time, temperature) are substantially identical to those claimed and disclosed, it stands to reason, in the absence of factually-supported objective evidence to the contrary (see MPEP 2113), that the film of Dinter would have exhibited the structural feature(s) imparted to the claimed thermoplastic film by the product-by-process limitations. In other words, the film/disclosure of Dinter reads on the claimed product-by-process limitations (explicitly, and based on the structure formed therefrom).
In accordance with paragraph 31 above, the uncompressed area(s) of the film read on the claimed first portion, and the compressed area(s) of the film read on the claimed second portion, both of which, in view of the disclosure of Dinter set forth above, inherently exhibit corresponding Void Area Percentages and Absolute Opacity Values, respectively. In other words, both the uncompressed and compressed areas inherently exhibit opacity values and a percentage of cavities, no matter how small/large and/or inclusive of zero.
Dinter does not explicitly disclose the ratio between the first Void Area Percentage (of the uncompressed areas) and second Void Area Percentage (of the compressed areas) being at least 1.05. However, as set forth above, the ratio of surface area of the uncompressed areas to compressed areas is 70:30 or less, i.e., 2.33 times (or less) the amount of uncompressed/first portions relative to the amount of compressed/second portions. In view of the disclosure by Dinter of the uncompressed/first portions being present in an amount which is greater than the amount of compressed/second portions, further in view of the disclosure by Dinter that the cavities are compacted in the compressed/second areas via the compression (i.e., collapsed or logically, substantially collapsed), it stands to reason, absent factually-supported objective evidence to the contrary, that the (total) percentage of voids present in the uncompressed/first areas would have intrinsically been at least 1.05 times greater than the percentage of voids (or lack thereof) present in the compressed/second areas (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II)) when measured in accordance with the claimed/disclosed Method for Voids Characterization involving SEM and image analysis. 
Further, Dinter also does not explicitly disclose the difference in opacity values between the uncompressed/first areas and the compressed/second areas being at least 5%. However, given (1) that the film of Dinter is substantially identical or identical to the claimed and disclosed film in terms of (i) species of thermoplastic polymer of the base layer (polyethylene); (ii) amount of PE in the base layer relative to the cavitating agent/total weight of the layer; (iii) species and amount of the cavitating agent (PMMA or calcium carbonate; 1-25 wt.% relative to the weight of the layer; Applicant’s spec. does not disclose a particle size of the cavitating agent); (iv) stretch direction and stretch ratio; (v) the embossing process including pressure range, temperature range, and duration of the compression; (vi) film thickness; and (vii) the presence of additional layers (see claim 13); and also given (2) that Dinter discloses that in the compressed/second areas, the pores are collapsed due to compaction which results in translucency/transparency (see Applicant’s specification at [0097-0100]), it stands to reason, in (3) the absence of factually-supported objective evidence to the contrary (see MPEP 2112(III), (V); 2112.01(I), (II); 2113(I), (II); 2145), that the difference between the Absolute Opacity Values of the uncompressed/first areas and the compressed/second areas would have inherently been greater than 5% (based on measurement of opacity via ISO6504-3), thereby reading on the limitations of claim 1.
In addition or in the alternative to the inherency rationale set forth immediately above, given that (1) Dinter reasonably teaches embossing the film for both aesthetic reasons and mechanical performance (e.g., reduction in tear propagation – see citations above); and given that (2) Dinter discloses the embossing pressure, temperature, and duration ranges (respectively) which are substantially identical to/encompass those which are claimed/disclosed and result in the collapse of the voids and thus formation of the translucent/transparent compressed/second regions; and in view of (3) MPEP 2144.05(II)(A) and (B), which state that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (additionally – it is a settled principle of law that a mere carrying forward of an original patented conception involving only a change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may product better results than prior inventions), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have routinely experimented within the embossing process parameters (i.e., varied temperature, pressure, and/or time within the respective disclosed ranges), in order to determine/achieve/optimize the desired degree of aesthetic quality/effects (e.g., difference in opacity resulting in pearlescent areas versus translucent/transparent and matte areas) or mechanical performance (e.g., largest reduction in crack propagation) for a given film thickness. As a result of said routine experimentation, the difference in opacity between the uncompressed/first and compressed/second areas would have necessarily been increased and/or decreased over, and within, the claimed range of at least 5%, thereby (additionally or alternatively) rendering obvious the claimed range and reading on all of the limitations of claim 1.
Regarding claim 2, the grounds of rejection of claim 1 above (see at least paras. 41-43) read on the limitations of claim 2. The film of Dinter, as set forth above, would have exhibited a ratio between the first and second Void Area Percentages that would have been greater than 1.05, including greater than 1.1 as recited in claim 2, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II); 2113(I), (II)). Additionally or alternatively, based on said grounds set forth/cited above, it would have been obvious to and well within the ambit of one of ordinary skill in the art prior to the effective filing date of the invention to have routinely experimented within the embossing process parameter ranges (i.e., increased or decreased any of the pressure, temperature, and time) in order to have increased or decreased the mechanical performance and/or aesthetic/tactile qualities of the film (e.g., based on predetermined/intended end-use), thereby resulting in and rendering prima facie obvious the claimed difference between the first and second Absolute Opacity Values of at least 10% (see MPEP 2144.05(II)(A), (B)), and/or the claimed Void Area Percentage ratio.
Regarding claim 3, the grounds of rejection of claims 1 and 2 set forth above (in totality) read on the limitations of claim 3. In short, absent factually-supported objective evidence to the contrary, it stands to reason that the film of Dinter would have inherently exhibited a ratio between the first (uncompressed and opaque) and second (compressed and translucent/transparent) Void Area Percentages that would have been greater than 1.05, including greater than 1.2 as recited in claim 3. Additionally or alternatively, the aforesaid routine experimentation would have resulted in and rendered prima facie obvious the claimed Absolute Opacity Value difference between the first and second areas of at least 10%. See grounds of rejection above for supporting MPEP citations.
Regarding claim 4, the grounds of rejection of claims 1 and 2 above (in totality) read on the limitations of claim 4. Specifically, given the substantially identical features between the film of Dinter (and embossing process) and the claimed/disclosed film (and pressing process) (see paragraph 42 above), and/or in view of the routine experimentation rationale (see paragraph 43 above), the claimed first/second Void Area Percentages and/or claimed first/second Absolute Opacity Values would have been exhibited by the film of Dinter, and/or would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
For example, based on the use of “and/or” throughout the claim, and in view of the foregoing, it stands to reason that the compressed/second areas of the film of Dinter, having the cavities thereof collapsed or substantially collapsed such that the areas become translucent/transparent, would have inherently exhibited an Absolute Opacity Value within the claimed range of 1-65%, absent factually-supported objective evidence to the contrary. As an additional example, given that the uncompressed/first areas are disclosed by Dinter as cavitated and opaque, and are formed via a substantially identical compression process relative to Applicant’s claimed/disclosed process, it stands to reason that the first Absolute Opacity Value would have been within the claimed range of 50 to 99%, absent factually-supported objective evidence to the contrary, and/or (in view of the foregoing) the opacity value range would have been obvious to one of ordinary skill in the art. 
Regarding claim 5, Dinter is silent regarding the uncompressed/first areas having an Area Weighted Void Diameter of from 350 nm to 8,000 nm, as well as silent regarding the compressed/second areas having a Void Diameter of 8 to 350 nm, as recited in claim 5. 
However, as noted above in the grounds of rejection of claim 1, Applicant’s specification does not disclose a particle size range of the void initiator (i.e., PMMA or calcium carbonate particles); rather, the Area Weighted Void Diameter for each of the first and second portions is calculated via image analysis of an SEM image of the cross-section of the film (see specification at [0069, 0075-0085, 0106-0110, 0129, 0130, 0142, 0152]). Also set forth above, Dinter discloses that the particle size of the void initiator (cavitating agent) is from 0.03 to 4 µm, i.e., 30 to 4,000 nm (of which substantially overlaps with the claimed first and second Area Weighted Void Diameter ranges). 
Given (1) that the specification does not disclose a particle size range for the void initiator; given (2) that the particle size of the void initiator of Dinter overlaps with the claimed Area Weight Void Diameter ranges (first and second); and given (3) that the film of Dinter is substantially identical or identical to the claimed and/or disclosed film in terms of (i)-(vii) set forth above in paragraph 42, it stands to reason, in the absence of factually-supported objective evidence to the contrary (see MPEP 2112(III), (V); 2112.01(I), (II); 2113(I), (II); 2145), that the Area Weighted Void Diameter of the voids in the uncompressed/first areas of the film of Dinter would have inherently been within the claimed range of 350 to 8,000 nm, and/or that the Area Weight Void Diameter of the voids in the compressed/second areas of the film of Dinter would have been within the claimed range of 8 to 350 nm. 
Regarding claim 6, Dinter discloses that a plurality of the films (as detailed above in the grounds of rejection of claim 1) may be stacked, aligned, and subject to the embossing process, thereby bonding the films to one another in the compressed/second areas via contact between opposing heat-sealable and base layers (or opposing heat-sealable layers) [col. 3, ln. 3-68; col. 4, ln. 1-3; col. 5, ln. 58-68; col. 6, ln. 1-2]. In the plurality of films embossed/bonded to one another, at least one of the compressed/second areas reads on the claimed heat-sealed region of the layer (given that the base layer is bonded to an adjacent heat-sealable layer via heat and pressure being applied), and at least one other compressed/second area reads on the claimed at least one section of the second portion that is not in said heat-sealed region (i.e., it defines a second heat-sealed region that is therefore not in said heat-sealed region).
Regarding claim 8, as set forth above in the rejection of claim 1, the cavitating agent of the base layer of the film may be, inter alia, PMMA particles and/or calcium carbonate. The calcium carbonate particles read on the corresponding claimed species which is an inorganic void initiator having a refractive index of less than 2 – as evidenced by Applicant’s specification at [0075-0081], calcium carbonate exhibits a refractive index of less than 2. Additionally or alternatively, the PMMA particles read on the claimed organic material (PMMA) which is immiscible with the thermoplastic material (PE).
Regarding claim 9, the grounds of rejection of claims 1 and 8 above read on the limitations of claim 9.
Regarding claim 11, in view of the grounds of rejection of claims 1 and 8 above, it is noted that Dinter does not require TiO2 be present in the film (other particulate materials may be utilized as the cavitating agent), of which is reasonably interpreted as TiO2 being absent (i.e., 0 wt.%) from the film, thereby reading on claim 11 which encompasses the absence of TiO2 from the layer (i.e., 0 wt.%).
Regarding claim 12, as set forth above in the grounds of rejection of claim 1, Dinter discloses that the embossing process forms a plurality of the uncompressed/first and compressed/second areas in the film, wherein the ratio of Void Area Percentages of the uncompressed/first areas to compressed/second areas would have been at least 1.05, and where the difference in Absolute Opacity Values between the first and second areas would have been/reads on at least 5%. 
Fig. 1 of Dinter depicts adjacent uncompressed and compressed areas (as defined by the plurality of embossed features) such as in the spatial/adjacent relationship of: uncompressed/first portion | compressed/second portion | uncompressed/first portion. The uncompressed/first portion disposed (sequentially) on the opposite side of the compressed/second portion reads on the claimed third portion. In other words, an additional uncompressed/first portion of the film (relative to that which reads on the first portion recited in claim 1), adjacent to the compressed/second portion, reads on the claimed third portion and corresponding ratio of Void Area Percentages and difference in Absolute Opacity Values relative to the second portion.
Regarding claim 13, the grounds of rejection of claims 1 and 6 above read on the limitations of claim 13. Specifically, Dinter discloses that the film comprises at least a base layer and heat-sealable layer disposed on at least one side of the base layer, wherein a plurality of said films may be stacked (to form a laminate structure) and subject to the embossing process. As such, Dinter reasonably discloses the laminate structure layer sequence: base layer | heat-sealable layer | base layer (additional) | heat-sealable layer (additional) (i.e., two films stacked on top of one another), wherein the “additional” base layer, of which is identical to the base layer (of the first of the two films), reads on the claimed additional layer which comprises at least 20 wt.% of PE. In view of the foregoing, the laminate structure, itself defining a film, would have been formed from two of the “films” set forth above in the rejection of claim 1 and therefore would have exhibited a thickness of 20.6 to 610 µm, of which overlaps with and renders prima facie obvious the range recited in claim 1 (see MPEP 2144.05(I)). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dinter as applied to claims 1 and 8 above (as evidenced by Rogers), further in view of Cheng et al. (US 2017/0107339; “Cheng”) (prev. cited) and/or Lockhart et al. (US 2012/0308789; “Lockhart”) (prev. cited).
Regarding claim 10, as set forth above in the rejections of claims 1 and 8 under 35 U.S.C. 103, the film of Dinter includes a base layer which comprises polyethylene (polymeric matrix) and 1-25 wt.% of a cavitating agent that is, inter alia, calcium carbonate and/or PMMA. 
Further, Dinter discloses that additional useful additives may be present in an effective amount [col. 4, ln. 32-35; col. 6, ln. 3-5]. 
Dinter is silent regarding said additional additive(s) comprising a compatibilizer or silicone additive, and silent regarding the amount of said additional additive(s) being from 0.01 to 15 wt.% of the weight of the layer. 
Cheng (see paragraphs 74-76 of the Non-Final Office Action for full disclosure/citations) is directed to opaque, cavitated multilayer films inclusive of layers of polyethylene (70-99 wt.%  based on layer weight) which include PMMA as a cavitating agent (1-30 wt.%) which generates cavities upon stretching and consequently increases the opacity of the film. Cheng teaches that silicone additives (e.g., silicone oil) may be added to the cavitated polyethylene layers in an amount of 0.01 to 10 wt.% based on the weight of the layer, wherein the silicone additive functions as a slip agent, and may also enhance the visual and/or tactile effects of the film [0055-0057, 0062, 0063]. 
Cheng also teaches that even though the PMMA phase separates in PE, of which causes the cavitation upon stretching resulting in the desired microstructure (i.e., voided areas), a compatibilizer (e.g., maleic anhydride modified LLDPE) may be added to the PE to increase the mechanical performance of the films, strengthen the interface between the PMMA and PE phases, and reduce some of the negative effects associated with the immiscibility between the PMMA and PE, while maintaining/achieving the desired voided microstructure (phase morphology) of the film; the compatibilizer may be included in the layer in an amount of 0.1 to 7 wt.% [0064-0069].
Lockhart teaches that suitable slip agents for inclusion in polyolefin-based, opaque cavitated layers of multilayer films may be, inter alia, silicone oils, and are present in an amount of from 0.1 to 2 wt.% [0103, 0104; see also 0003, 0007, 0008-0012, 0024, 0027, 0029-0031, 0063, 0065, 0067, 0069, 0087-0092, 0095, 0010-0102, 0124, 0125, 0128-0130, 0134]. It is noted that Lockhart also teaches that PMMA may function as a slip agent [0104]. 
Dinter, Cheng, and Lockhart are all directed to multilayered, opaque, cavitated films having thicknesses on the order of micrometers, of which are based on polyolefin core layers comprising immiscible (PMMA) or inorganic (calcium carbonate) cavitating agents dispersed therein, wherein the cavitation (i.e., porosity and thus opacity) is formed by stretching the film. 
Given that Dinter explicitly discloses that useful additives may be included in the base layer in effective amounts, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a compatibilizer to the base layer of the film of Dinter in an amount of 0.1 to 7 wt.% (based on layer weight), as taught by Cheng, in order to strengthen the interface between the phases, achieve a desired microstructure (phase morphology of cavities), and/or to increase the mechanical performance of the film. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a silicone oil slip agent in the base layer of the film of Dinter in an amount ranging from 0.1 to 10 wt.%, based on the teachings of Cheng and/or Lockhart, in order to increase the processability of the film (i.e., increase the ability of the film to slide on itself and processing equipment, as is the purpose of a slip agent), and/or to enhance the visual and/or tactile effects of the film.
Per the aforesaid modification(s), the film of Dinter would have included (based on layer weight) 1-25 wt.% PMMA cavitating agent, 0.1 to 7 wt.% of a compatibilizer and/or 0.01 to 10 wt.% of a silicone oil slip agent, remainder being polyethylene (i.e., 58 to 97.88 wt.% PE). The respective amounts of the compatibilizer and the silicone oil slip agent are within the claimed range of 0.01 to 15 wt.%. The film of Dinter, as modified, reads on all of the limitations of claims 1, 8, and 10. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dinter as applied to claim 1 above (as evidenced by Rogers), further in view of Dorsey et al. (US 2012/0269466; “Dorsey”) (prev. cited) and Lockhart.
Regarding claim 15, as set forth above in the rejection of claim 1 under 35 U.S.C. 103 (see paragraphs 29-43 above), the film of Dinter includes a base layer which comprises polyethylene (polymeric matrix) and 1-25 wt.% of a cavitating agent that is, inter alia, calcium carbonate and/or PMMA, wherein the film reads on all of the limitations of claim 1; and further, that the compressed/second areas are translucent (and may be transparent), wherein the cavities which impart the opacity to the film are compacted (i.e., collapsed).
The disclosure of Dinter at [col. 5, ln. 12-19] indicates that the aforesaid amount of cavitating agent is a “usual” range (i.e., a typical value/range), and is therefore reasonably interpreted as not being strictly limited to 1-25 wt.%. In support of said interpretation, Dinter also explicitly teaches that in view of balancing (the tradeoff between) film strength and emboss-ability, the density of the film (i.e., based on the cavitated/porous microstructure) can be altered (specifically lowered) by increasing the concentration of the cavitating agent, thereby resulting in an increase in the number of cavities upon stretching [col. 5, ln. 48-57].
Dinter is silent regarding the amount of the cavitating agent being at least 35 wt.% (up to 65 wt.% of the layer) as claimed; and is also silent regarding the uncompressed/first area having an Absolute Opacity Value of at least 70% and the compressed/second area having an Absolute Opacity Value of no more than 30%.
Dorsey (see paragraphs 33, 34, and 36 of the Non-Final Office Action) is directed to opaque, cavitated thermoplastic films having areas of different degrees of opacity based on incremental stretching of the film – i.e., exhibiting a degree of opacity in the stretched regions based on formation of cavities, and lacking said cavities/higher degree of opacity (or exhibiting less cavities/opacity than the stretched regions) in the unstretched regions [Abstract; Figs. 1B, 1C, 2; 0003, 0005-0007, 0009, 0010, 0014-0016, 0041, 0042, 0045, 0049, 0051, 0053, 0055, 0059, 0060, 0062, 0068-0070, 0072, 0084, 0085, 0092, 0097-0100, 0150, 0151].
Dorsey teaches that a cavitating agent is included in the film [0059], wherein based on low cost and availability, calcium carbonate is preferred [0060]. Dorsey teaches that the amount of voiding agent in the film may range from 1 to 35 wt.% [0069, 0150], wherein the size, number, and depth of the voids can be controlled based on the aforesaid amount range [0069, 0070].
Dorsey also teaches that it was recognized in the art prior to the effective filing date of the invention, that regions which are adjacent one another and have varying degrees of opacity, may vary to the extent such that one region (i.e., unstretched, having little or no porosity) may be transparent or translucent [0103], and the other region (i.e., stretched, having a high degree of porosity) may be completely opaque and/or stress whitened [0097-0104]. Simply put, Dorsey reasonably teaches that the opaque regions may be completely opaque/white, and that the non-opaque regions may be translucent or totally transparent.
Lockhart (see citations above in paragraph 64), in a similar manner to Dinter, teaches that by applying heat and/or pressure through physical impact (e.g., embossing devices) to multilayer films which include an opaque, stretched/cavitated, polyolefin-based layer, the voids created by the cavitation agent (e.g., calcium carbonate) are collapsed based on the degree of heat and pressure utilized, thereby reducing the opacity to a degree such that the treated area may be transparent (relative to the opaque surrounding portions), of which may be utilized to define a “printed” image based on the large visible difference between the two areas (see paragraph 78 of the Non-Final Office Action). 
The combined teachings of Dorsey and Lockhart reasonably would have suggested to one of ordinary skill in the art prior to the effective filing date of the invention that the degree of opacity (resulting from the corresponding porosity) in the uncompressed regions may be high, if not entirely opaque/white, and the degree of opacity in the compressed regions may be low, if not totally transparent/clear.
Dinter, Dorsey, and Lockhart are all directed to opaque, cavitated thermoplastic films which are modifying by stretching or compression processes to alter the porous microstructure of the films to attain varying levels of opacity (based on pore formation or collapse; in general, the presence of absence of pores/voids/cavities/bubbles in the film) in certain regions associated with aesthetic/tactile effects or to attain desired/improved mechanical performance/properties of the film based on an intended end-use.
In view of the individual and combined teachings of the prior art above, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (1) utilized calcium carbonate as the cavitating agent in an amount of up to 35 wt.% of the layer in the film of Dinter, as taught by Dorsey (thereby reducing the corresponding amount of polyethylene to 65 wt.%); and (2) to have routinely experimented as set forth in paragraph 43 above (i.e., within the bounds of the embossing process parameters set forth by Dinter) and in view of the teachings of Dinter of the tradeoff between emboss-ability and film strength as it relates to the amount of cavitating agent and the aforesaid range of up to 35 wt.% (taught by Dorsey), to (i) attain particular aesthetic/tactile qualities/effects based on opacity values and/or differences in said opacity values between the first and second regions, including/encompassing where the uncompressed/first portions are substantially or completely opaque and the compressed/second portions are substantially or completely transparent (i.e., clear). Additionally or alternatively, to (ii) attain particular mechanical/physical properties or processability of the film (e.g., crack propagation reduction; film strength; emboss-ability), thereby necessarily varying said opacity values and the differences therein between the first and second regions up to and including totally opaque and totally transparent, first and second portions, respectively (see MPEP 2144.05(II)). 
Per the aforesaid modification, the base layer of the thermoplastic film of Dinter would have comprised 35 wt.% calcium carbonate cavitating agent, remainder (65 wt.%) polyethylene; and the film would have been subject to the embossing process and routine experimentation within the disclosed parameters of Dinter such that the uncompressed/first portions would have been substantially or totally opaque and therefore exhibited a first Absolute Opacity Value greater than 70%, and such that the compressed/second portions would have been substantially or totally transparent and therefore exhibited a second Absolute Opacity Value of no more than 30%, as claimed. The amount of 35 wt.% calcium carbonate is within/borders the claimed range of 35-65 wt.%; and the amount of 65 wt.% polyethylene is within/borders the claimed range of 35-65 wt.% (see MPEP 2144.05(I)). As modified, the film of Dinter reads on all of the limitations of claim 15.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dinter and Lockhart.
Rogers is relied upon as evidence for the basis of the rejection.
It is noted that the discussion of Applicant’s invention set forth above in paragraphs 29-32 is incorporated herein by reference. 
Regarding claim 1, Cheng discloses a film comprising a layer formed from (a) 70-99 wt.% of polyethylene (PE) (based on the weight of the layer); (b) 1-30 wt.% of polymethyl methacrylate (PMMA); and (c) 0-15 wt.% of an optional ingredient that may be a compatibilizer for the PE and PMMA, a silicone additive, or a combination thereof  [Abstract; 0001, 0002, 0003, 0005, 0008, 0017, 0019, 0033, 0043 0054, 0056, 0065]; wherein the film is (at least) uniaxially (MD) oriented at an orientation temperature below 110°C and a stretch ratio of 2:1 to 10:1 (i.e., 2x to 10x) [0020, 0030, 0082-0084, 0110, 0113, 0115]. The PE (a) of the layer defines the matrix, and the PMMA (b) is in the form of particles which are immiscible with, and dispersed in, the PE matrix. When the film is stretched, the PMMA particles cause phase-separation which forms cavities in the layer (as the PE material is stretched around the PMMA particle), thereby increasing the opacity of the layer/film due to the presence of said cavities [0003-0005, 0008, 0009, 0012, 0014, 0030, 0031, 0043, 0084; Figure 1B] – i.e., the PMMA particles function as a cavitation agent.
The films may include 0 to 10% of TiO2 as an additional opacifier [0072], though it is generally recognized therein to reduce the use of TiO-2 [0003, 0005, 0071, 0072]; wherein films having a thickness as little as 50 µm or less may have an opacity of greater than 60%, including greater than 70%, when measured in accordance with ISO 6504, in the absence of TiO-2 [0072, 0073, 0110, 0115, 0126; Table 2]. The thickness of the film is typically from 15 to 80 µm [0086, 0093] (within claimed range of 10 to 150 µm). 
Additionally, Cheng teaches that the film comprising the aforesaid layer may include other layers [0134]. The amount of polyethylene of from 70-99 wt.% is within the claimed range of at least 20 wt.%. Cheng implies that the film, whose layer is formed mainly of PE, is suitable for use in food packaging applications [0003, 0034].
Cheng is silent regarding the layer of the film including a portion which is less opaque and has less void area relative to (i.e., adjacent to) the remainder of the (opaque) film. In other words, Cheng is silent regarding a first portion of the film having a void area percentage which is 1.05 times greater than the void area percentage of a second portion, and thus also silent regarding the first portion having an Absolute Opacity value which is at least 5% different (e.g., greater) than the second portion.
The disclosure, teachings, and citations of Dinter relied upon herein are as set forth above in the copending rejection under 35 U.S.C. 103 (see paragraphs 33-57 above) and thus not repeated (in-full) herein. In short, Dinter teaches that by embossing the cavitated, polyolefin-based film utilizing the temperature, time, and pressure ranges disclosed therein (of which are substantially identical to those claimed as set forth above in the copending 103 rejection), (i) the film strength (depending on emboss pattern and number of embossed areas) can be increased due to a decrease in crack propagation property; (ii) that unique aesthetic effects may be achieved due to the collapse of the voids in the compressed areas, resulting in increased translucency or transparency and thus appearing different in contrast to the opaque/uncompressed areas; and (iii) that the relief-like structure formed from the embossing can provide anti-slip properties and can alter/improve the reflectivity [cols. 3-5].
The disclosure, teachings, and citations of Lockhart relied upon herein are as set forth above in the copending rejection under 35 U.S.C. 103 (see paragraphs 64 and 76 above) and thus not repeated (in-full) herein. In short, Lockhart teaches that by applying heat and pressure through physical contact (e.g., embossing devices) to opaque, stretched/cavitated thermoplastic films, the voids created by the cavitating agent are collapsed based on the degree of heat and/or pressure, thereby reducing the opacity; wherein the compressed and uncompressed areas, respectively, may be transparent and (totally) opaque, respectively, as a result. The difference between the collapsed/transparent regions and the porous/opaque regions functions to define a “printed image”, such as an expiration date on a food packaging film, thereby reducing the need for/use of printing inks. 
Cheng, Dinter, and Lockhart are directed to opaque, cavitated thermoplastic films which may be multilayer; are extruded and stretched; and include opaque, cavitated polyolefin-based layers which increase and/or provide the film(s) with opacity, while reducing the (common) use of TiO2 therein as an opacifying agent.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have subject the film of Cheng to an embossing process as taught by Dinter and Lockhart, in order to (i) increase the film strength/crack propagation resistance; (ii) form unique aesthetic/tactile effects; (iii) provide the film with anti-slip and/or reflectivity properties; and/or (iv) form a printed image (e.g., lot number, identification code, expiration date, logo) on the film of Cheng based on a pre-determined end use of the film (e.g., food packaging) without having to utilize expensive inks, pre-treatment surface processes, and printing processes, thereby reducing overall cost of material, use of energy, and number of production steps.
Further, given that the matrix of the film is PE, where one of ordinary skill would have recognized the melting point of PE generally being from 110-130°C (based on density) as evidenced by Rogers [pp. 3 and 4], it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized and routinely experimented within the embossing parameters disclosed by Dinter during embossing of the film of Cheng, in order to optimize/increase/decrease any of the aforesaid (i)-(iv). In other words, it would have been obvious to have increased and/or decreased, simultaneously or individually, the temperature (less than 130°C; or less than 110°C; i.e., relative to the melting point of the PE), duration (few seconds to more than half an hour), and pressure (1-5 N/mm2) under which the film is embossed, and consequently or purposely over the visual range of the compressed/second areas being transparent and the uncompressed/first areas being opaque (as taught by Lockhart and implied by Dinter), in order to increase or decrease the strength of the film (or degree thereof), the anti-slip properties, the contrast between the “printed” transparent/embossed image and the surrounding opaque/uncompressed/second areas, and/or in order to attain desired aesthetic/tactile effects (see MPEP 2144.05(II)(A), (B)). 
Per the aforesaid modification, the film of Cheng would have been embossed within the aforesaid time range, temperature range, and duration of Dinter (of which are substantially identical to or overlap the claimed corresponding film treatment parameters), thereby forming uncompressed/first portions (i.e., non-embossed; opaque/opacity greater than 70% as disclosed by Cheng) and compressed/second portions (i.e., embossed with pores collapsed; may be totally transparent), wherein the void area percentage ratio between the uncompressed/first portions and the compressed/second portions would have been varied over the claimed range of greater than 1.05, and the difference between the absolute opacity values of the uncompressed/first portions and the compressed/second portions would have been varied over the claimed range of at least 5%, thereby rendering the claimed ranges prima facie obvious absent evidence of criticality or an unexpected result associated therewith.
The film of Cheng, as modified above, reads on all of the limitations of claim 1. The uncompressed/first portions read on the claimed first portion, and the compressed/second portions read on the claimed second portion (as is the same convention utilized above in the copending grounds of rejection under 35 U.S.C. 103). 
Regarding claim 2, the rejection of claim 1 above reads on all of the limitations of claim 1. Per the routine experimentation rationale set forth, the film of Cheng, as modified, would have exhibited uncompressed/first portions having an opacity of 70% or greater, and compressed/second portions which would have been varied so as to be substantially or totally transparent, thereby rendering obvious the claimed difference between first and second Absolute Opacity Values of at least 10%. 
Regarding claim 3, the rejections of claims 1 and 2 forth above read on the limitations of claim 3.
Regarding claim 4, the rejection of claim 1 above reads on (at least) the claim limitations of the first Absolute Opacity Value being from 50-99% (i.e., the uncompressed/first portions have an opacity greater than 70% as disclosed by Cheng), and/or the second Absolute Opacity Value being from 1 to 65% (i.e., the compressed/second portions being substantially or totally transparent). See MPEP 2144.05(I).
Regarding claim 5, Cheng, as modified, is silent regarding the Area Weighted Void Diameter ranges of the first and second portions, as claimed. 
However, as set forth above in the grounds of rejection of claim 1, the film of modified Cheng (1) is substantially identical to the claimed and disclosed film in terms of polymer matrix (PE) species and amount; cavitating agent species (PMMA) and amount; optional additives and amounts thereof; stretching process including stretch direction/ratio and temperatures; film thickness; and the parameters (time, temperature, and duration) and corresponding ranges of the embossing process; wherein though the cavitating agent particle size is not disclosed by Cheng, the PMMA cavitating agent which Cheng utilizes in the examples (and thus would have been obvious to utilize in the grounds of rejection based upon the broad disclosure of Cheng) is Altuglas® PMMA V020 [0051, 0115], of which is identical to Applicant’s disclosed PMMA void initiator [0142; Table 1]. Further, the film of modified Cheng (2) would have been subject to the routine experimentation as detailed above to (purposely or consequently) alter the difference in opacity values between the uncompressed/first (opaque) and compressed/second (transparent/translucent) portions.
In view of the aforesaid (1) substantially identical features and (2) the routine experimentation discussed at length, there is a reasonable expectation (and the Examiner is left to presume) that the film of Cheng, as modified, would have inherently exhibited voids in the uncompressed/first regions having an Area Weight Void Diameter of from 350 to 8,000 nm and/or voids in the compressed/second regions having an Area Weight Void Diameter of from 8 to 350 nm, measured via image analysis of an SEM image of the cross section of the film, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
Regarding claim 6, Cheng does not explicitly disclose the film including a heat-sealed region. However, Cheng (i) recognizes that films in the related field are typically sealed to form containers or packaging articles [0005, 0015]; (ii) discloses that the film may include multiple layers [0031, 0134]; and as set forth above, (iii) reasonably teaches that the film (comprising the PE-based layer) is suitable for use in food packaging applications and other wrapping-film and bag applications [0002, 0034].
Lockhart reasonably teaches that multilayer food packaging films (of the type inclusive of cavitated, opaque polyolefin-based layers) are formed into bags or otherwise containers/pouches through the use of heat-sealing processes to join opposing films via heat-sealable polymeric layers provided in the coextrusion or laminate arrangement for the aforesaid purpose [0002, 0003, 0007, 0024, 0063-0068, 0128-0130, 0134]. The heat-sealable layers are typically polyolefin-based and exhibit a thickness of 0.1 to 7.0 µm [0063-0068]. 
In view of the foregoing similarities between the disclosures of Cheng and Lockhart; and given that Cheng and Lockhart are in the same field of multilayer films which exhibit opacity and which are suitable for use in food packaging applications, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the film of Cheng (as modified above in the rejection of claim 1) in a multilayer arrangement including outer or outermost heat-sealing layers (thickness 0.1 to 7.0 µm), as taught by Lockhart, and to have formed the aforesaid arrangement into a bag for food packaging applications via heat-sealing of the aforesaid heat-sealing layers of the film(s), also taught by Lockhart, as the film of Cheng would have been recognized in the art as suitable for the intended use (of being formed into a multilayer food packaging bag) (see MPEP 2144.07). 
Per the aforesaid modification, the film of Cheng (as modified above in the rejection of claim 1) would have been modified to include at least one heat-sealing layer in a multilayer arrangement, and would have been heat sealed to itself or another film to form a bag, such as a food packaging bag or pouch. Given that it logically flows (and/or would have been obvious) that the entirety of the film, as modified, would have included the uncompressed and compressed portions, the compressed/second portions which would not have been disposed in/underneath the area of the heat-seal (e.g., peripheral edges in the case of the bag) read on the claimed at least one section which is not in said heat-sealed region, thereby reading on the limitations of claim 6. As modified, the total thickness of the film would have ranged from 15.1 to 94 µm, of which is (still) within the claimed range. 
Regarding claim 7, Cheng, as modified, does not explicitly disclose the film including a heat-sealed region, of which is reasonably interpreted as reading on the claim limitation of the layer being free of any heat-sealed region. 
Regarding claim 8, Cheng discloses that the (b) PMMA particles (i.e., cavitating agent) preferably have a refractive index of equal to or less than 1.49 [0050]. The aforesaid species reads on the organic material being PMMA as claimed.
Regarding claim 9, as set forth above in the rejections of claims 1 and 8, the layer of the film includes 70-99 wt.% of PE based on the weight of the layer and 1-30 wt.% of PMMA (cavitation agent) particles, of which are within the claimed ranges of 20-99 wt.% and 1-80 wt.%, respectively.
Regarding claim 10, as set forth above in the rejection of claim 1, the layer of the film optionally includes 0 to 15 wt.% of an optional additive that may be a silicone additive, a compatibilizer, or a combination thereof, inter alia. The aforesaid range encompasses (and is substantially identical to) and therefore renders prima facie obvious the claimed range of 0.01 to 15 wt.% by weight of the layer (see MPEP 2144.05(I)).
Regarding claim 11, as set forth above in the rejection of claim 1, Cheng (as modified) does not require the presence of TiO-2 in the layer; and discloses that preferably the film contains from 0 to less than 5 wt.% TiO2, while still maintaining an opacity of greater than 70% [0072, 0073]. The absence (lack of requirement thereof) of TiO2 from the layer based on the disclosure of Cheng reads on the amount of TiO2 in the layer being no more than 1% by weight, as claimed. Alternatively, the amount range of 0 to 5 wt.% encompasses and therefore renders prima facie obvious the claimed range of 1 wt.% or less (see MPEP 2144.05(I)).
Regarding claim 12, Cheng, as modified above in the grounds of rejection of claim 1, would have included (via the embossing treatment) a plurality of the compressed/second portions disposed across the film, thereby consequently defining the corresponding plurality of uncompressed/first portions which are adjacent to/surround the compressed portions. As explained above in paragraph 56, the sequence of adjacent first / second / first areas reads on the limitations of claim 12. That is, the uncompressed/first area disposed on the opposite side of the compressed/second portion relative to the other uncompressed/first area, of which is identical to said other area, reads on the claimed third portion and corresponding opacity value, difference in opacity value relative to the second portion, and ratio of Void Area Percentage relative to the second portion.
Regarding claim 13, Cheng explicitly teaches that the film may include more than one of the layer (set forth above in the grounds of rejection), including as an outermost surface layer or a middle or core layer [0134]. 
Given that Cheng explicitly teaches that the film may include more than one of the layers (including 70-99 wt.% PE) when forming multilayer embodiments, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included one or more of said layer. 
Additionally or alternatively, per the modification to the film of Cheng set forth above in the rejection of claim 6 (i.e., to form the film including the opaque layer into a multilayer film inclusive of an outermost sealant layer(s), for the purpose of forming a packaging bag from the film via a heat-sealing process), it is noted that Lockhart further teaches that the aforesaid sealant layer includes up to 95 wt.% of a heat-sealable polymer, such as, inter alia, LDPE, LLDPE, MDPE, and polypropylene (PP), and exhibits a typical thickness within the range of 0.1 to 7.0 µm [0020-0022, 0027-0031, 0033, 0063, 0065, 0068].
As such, in including the sealant layer in the multilayer film as proposed in the modification set forth above in the rejection of claim 6, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a sealant layer having up to 95 wt.% of LDPE, LLDPE, MDPE, or PP, and within the thickness range specified, as taught by Lockhart, in order to render the sealant layer capable of heat-sealing with typical equipment/processes/temperatures which are commonly utilized to form multilayer (food) packaging bags or pouches, etc.
Per the aforesaid modification(s), the film of Cheng would have included an additional layer which would have comprised at least 20 wt.% of a thermoplastic material, such as PE or PP, and would have exhibited a thickness from 0.1 to 7.0 µm (total film thickness being 15.1 to 94 µm depending on thickness utilized and one or two sealant layers utilized), thereby reading on the limitations of claims 1 and 13. 
Regarding claim 16, as set forth above in the rejection of claim 1, the film of Cheng, as modified, is suitable for use in food packaging applications, such as a food packaging bag [0034]. The film of modified Cheng, formed into a food packaging bag (see MPEP 2144.07; see also the rejections of claims 6 and 12 above), reads on the claimed “consumer product or packaged product comprising the thermoplastic film of claim 1, wherein the consumer product or packaged product is…a food product”. In other words, the food packaging bag is a consumer “food” product that comprises the thermoplastic film. It is noted that claim 16 is not worded specifically such that the product is required to be packaged in the thermoplastic film of claim 1. Rather, the “consumer product or packaged product” comprising the film of claim 1, and thus the “food product” comprising the film of claim 1, is read on by the food bag (formed from the film) itself. 
Alternatively, should Applicant disagree with the interpretation of claim 16, it is the Examiner’s position, given that Cheng discloses that the PE-based film is suitable for use in food packaging; and given that Lockhart teaches that substantially similar films are also suitable for use in food packaging applications, that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have placed a food item into the bag (including the film) of Cheng, or alternatively to have wrapped a food item in food wrapping (including the film) of Cheng [0034 of Cheng discloses wrapping in addition to bags for food], of which also read on the limitations of claim 16. 

Response to Arguments
Applicant’s arguments, see Remarks filed 18 August 2022, pp. 8-11, have been fully considered by the Examiner but are moot or otherwise have not been found persuasive.
On pp. 8 of the Remarks, with respect to the rejection of claim 1 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action, Applicant asserts that the “Method of Void Characterization” is defined in great detail in the specification, and that based on the amendments to claim 1 which further define the Method of Void Characterization, the indefiniteness issues have been resolved. 
The Examiner respectfully disagrees, as the amendments to claim 1 regarding the Method of Void Characterization introduce new indefiniteness issues, of which are identified above and explained in detail in the grounds of rejection under 112(b). Additionally, contrary to Applicant’s assertion, the Method of Void Characterization is not explicitly defined in the specification. While [0116-0130] of the specification explains in detail the method utilized, including variables/parameters, ranges, steps, sample preparation, and the equipment utilized, MPEP 2111.01(II) indicates that during examination on the merits, it is improper to import limitations (from the specification) into the claims which are not recited in the claims themselves, even though understanding of the claim language may be aided by explanations in the specification. As such, because the Method of Void Characterization is not defined in the specification, the aforecited information/details in the specification associated with the Method does not constitute part of the claim limitation(s). It is noted that the Examiner has set forth suggested corrections and/or strategies for correction in the grounds of rejection under 112(b) above.
For the reasons above, Applicant’s argument has not been found persuasive.

Applicant’s arguments (based on “teaching away”) on pp. 9-10 of the Remarks regarding the rejection of the claims under 103 in view of Dorsey as the primary reference have been considered but are moot, as the aforesaid 103 rejection (Dorsey as primary) previously set forth in the Non-Final Office Action has been withdrawn in view of the amendments to the claims.
In particular, in accordance with MPEP 2113, it is the Examiner’s position that the product-by-process limitations which have been introduced into claim 1 via the amendments would have imparted structural characteristics to the film (associated with the claimed first and second portions) which would have been distinct from the film of Dorsey. The areas of different opacity of the film of Dorsey are formed via incremental stretching of a non-porous initial film, whereas as claimed (and disclosed), the areas of different opacity are formed via application of heat and pressure for a duration (to a film which is initially porous, thereby causing compaction and thus collapse of the pores in the compressed areas, reducing the opacity). In other words, the initial film of Dorsey is not required to be opaque; the opaque areas of the film of Dorsey are formed via stretching to introduce cavitation and are generally thinner than the nonopaque areas; and the nonopaque areas are not stretched, or are stretched very little, such that they do not contain or contain only a very minor degree of pores/porosity. In contrast, the claimed and disclosed film is initially porous, wherein the transparent or less-opaque (i.e., second portion) areas are generally thinner relative to opaque/uncompressed areas, and exhibit collapsed pores due to the method of formation. Simply put, the microstructure of the films in the areas of transparency/translucency/reduced opacity (i.e., the second portions) is different based on the differing methods. For these reasons, Applicant’s argument is moot, and as stated, the 103 rejection over Dorsey (as a primary reference) has been withdrawn.

On pp. 9-10 of the Remarks, Applicant asserts that the films of the present invention have “a” thickness, and as such, “are uniform in thickness”.
Though Applicant’s argument is moot in view of the withdrawal of the 103 rejection over Dorsey, in an effort to facilitate compact and expedient prosecution, it is respectfully noted that the claims do not recite that the thickness of the film is required to be uniform. While claim 1, by way of the amendments, recites a thickness range of from 10 to 150 µm, none of the claims specify that the thickness is to be generally uniform, nor uniform to a certain degree, within said thickness range. 
In other words, the thickness range recited in claim 1 is not so limiting such that it excludes localized “thicker” or “thinner” portions within the overall thickness. Said in another way, a film having a nominal thickness of 40 µm, inclusive of localized thinner areas (e.g., 15 µm) and/or localized thicker areas (e.g., 70 µm), is within the scope of claim 1 and the aforesaid thickness range.

On pp. 11 of the Remarks, with respect to the rejection under 103 over Cheng as the primary reference (previously set forth in the Non-Final Office Action; also pertinent to the new grounds of rejection herein based upon Cheng as the primary reference), Applicant asserts that the proposed modification (i.e., embossing the film of Cheng) would change the principle operation of the film of Cheng (citing to MPEP 2143.01(VI)), further asserting that the film of Cheng cannot have two different opacities and that Cheng is not an analogous art reference.
The Examiner respectfully disagrees. First, it is noted that Applicant has merely concluded that the proposed modification would change the principle operation of the reference. That is, Applicant has not provided any technical reasoning/further explanation, nor any objective evidence, in support of said conclusion that embossing the film as proposed in the grounds of rejection would change the operation of the film. It is respectfully noted that MPEP 2145 sets forth that arguments of counsel cannot take the place of factually-supported, objective evidence. 
Second, and in view of the foregoing, the basis of Applicant’s assertion that the film of Cheng “cannot have two different opacities” is unclear to the Examiner. Applicant has not cited to any portion of Cheng which would teach, suggest, or imply to one of ordinary skill in the art that the film was explicitly required to be completely opaque (or exhibit only one opacity) across its entirety, and/or that it cannot or should not be subject to an embossing process or other modifications (and/or could not have varying degrees of opacity). Additionally, Cheng states that the film may receive coatings, printing inks, or laminated layers thereon [0095], of which suggests to one of ordinary skill in the art that the film may be modified to exhibit different aesthetic properties/effects – i.e., suggests that aesthetic-changing modifications would not change the principle operation of the film, nor render the film unsatisfactory for its intended use (see MPEP 2143.01(V)). 
In view of the foregoing, and further in view of Lockhart and/or Dorsey reasonably teaching that films having varying degrees of opacity in different areas are utilized in the food packaging industry [see grounds of rejection and corresponding citations herein], it is the Examiner’s position that the proposed modification to Cheng would not change the principle operation of the film; nor render the film unsatisfactory for its intended or potential uses. 
Last, it is unclear to the Examiner how Cheng is not an analogous reference, as asserted by Applicant. All of the prior art references cited previously and herein, including Cheng, are directed to stretched/cavitated films exhibiting particular degrees and/or areas of opacity, and which are suitable for packaging or other consumer-product thin-film applications. Applicant has merely stated that Cheng is not analogous art, without any further explanation.
For the reasons above, Applicant’s individual and combined arguments have not been found persuasive.

Pertinent Prior Art
The following constitutes a list of prior art (resulting from the most recently-conducted prior art search) which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2002/0187361 to Amon – [Abstract; 0001, 0002, 0010-0014, 0023, 0031, 0035, 0037, 0040-0042, 0044-0046, 0048]
US 6,528,155 to Kong et al. – [Abstract; col. 1, ln. 13-24; col. 2, ln. 5-20, 35-41; col. 3, ln. 22-26, 53-67; col. 4, ln. 18-25; col. 5, ln. 40-47]
US 2006/0057347 to Squier et al. – [Abstract; 0004, 0006, 0007, 0035]
US 2014/0154498 to Lockhart et at. – [Abstract; 0002-0005, 0031, 0032]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782